Citation Nr: 0510184	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-27 972A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C, claimed as due to a blood 
transfusion received during an operative procedure performed 
by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran's September 2003 substantive appeal (VA Form 9) 
indicates he requested both a hearing before the Board and a 
hearing before a Decision Review Officer (DRO).  On a form 
received by the RO in January 2004, the veteran requested a 
videoconference hearing before the Board.  In a December 2004 
written statement, the veteran's representative indicated the 
veteran did not wish to travel to the RO twice, and wished to 
cancel his DRO hearing.  In March 2005, the veteran was again 
scheduled, at his request, for a videoconference hearing 
before the Board, which he cancelled before it was held.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing requests.

In several written statements, the veteran and his wife 
requested copies of his January 1979 hospitalization records.  
In January 2005, the RO sent these records to the veteran.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

The weight of the competent and probative evidence is against 
a conclusion that hepatitis C was the proximate result of any 
fault by VA medical professionals, or that it was a proximate 
result of an event not reasonably foreseeable in the 
furnishing of medical care by VA.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, claimed as 
due to an operative procedure performed by VA, have not been 
met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.358 
(2004); 69 Fed. Reg. 46,426-435 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363, 
etc.)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA hospitalization records dated in January 1979 show that 
the veteran underwent cystoscopy and transurethral resection 
of the prostate during a 25-day stay.  Upon admission, the 
veteran was diagnosed with an enlarged prostate.  The report 
of the veteran's observation cystoscopy indicates the 
procedure was performed, and there was no bleeding.  The 
report of the veteran's transurethral resection of the 
prostate shows the procedure was performed, and all bleeders 
were coagulated.  Estimated blood loss was about 200 cubic 
centimeters (cc).  The discharge report indicates the veteran 
had an uneventful postoperative hospital stay after the 
operation.  The report listed cystoscopy and transurethral 
resection of the prostate, along with two dental procedures, 
as the operations and procedures performed while the veteran 
was hospitalized.

In his August 2001 claim, the veteran indicated that he was 
diagnosed with hepatitis C in June 2001.  The essence of his 
current claim is that, in January 1979, he underwent prostate 
surgery at the VA Medical Center (MC) in Spokane, Washington.  
After the surgery, he was told he had a transfusion.  He 
believes this was where his hepatitis C began.

In an April 2002 written statement, the veteran's wife 
indicated he had jaundice in 1982.  The doctor never 
diagnosed hepatitis C at that time, but the veteran's wife 
asserts that she always believed it was hepatitis C.


In a May 2002 written statement, the veteran indicated he had 
never used intravenous drugs or intranasal cocaine.  He 
denied engaging in high-risk sexual activity.  He said he had 
never undergone hemodialysis, nor had he ever had any tattoos 
or body piercings.  The veteran denied ever sharing 
toothbrushes or razor blades.  He never had acupuncture with 
non-sterile needles.  The veteran has reported only one blood 
transfusion, which he contends occurred at the Spokane VAMC 
in January 1979.  He denied ever working as a healthcare 
worker or being exposed to contaminated blood or fluids.

In his January 2003 notice of disagreement, the veteran 
indicated that he had coughed while using the bathroom, and 
that was what started his bleeding at night, which had led to 
his undergoing surgery.  He said his treating physician, Dr. 
H, had told him he had been given a transfusion.

In a March 2003 written statement, the veteran indicated that 
the only proof he had for his claim is that his doctor told 
him he had a transfusion due to taking medicine that thinned 
his blood.

In a September 2003 written statement, the veteran's wife 
indicated that they did not have any way to know for sure 
what happened at the VAMC.  She had worked in several 
hospitals, and knew things got busy.  Her husband's doctor 
said he had a transfusion.  His wife was not with him, 
because she got into a car accident while going to see him.  
During and after the surgery, the veteran was "out of it."  
He was in the hospital for several days before, because he 
had taken too many Excedrin, and his blood was too thin.

A February 2005 claims file report shows there were no more 
records of the veteran's January 1979 hospitalization than 
those already sent to the RO.

The veteran's representative at the RO, in an undated 
Statement in Lieu of VA Form 646, contends that there was no 
evidence in the veteran's hospitalization report that a blood 
transfusion was not given.  Because there was no evidence 
either way, the veteran's representative argues that the 
evidence is in equipoise, and reasonable doubt should be 
resolved in the veteran's favor.


After the cancellation of the March 2005 videoconference 
hearing, the veteran's representative in Washington, DC, 
submitted an Informal Hearing Presentation endorsing and 
reiterating the contentions made below.  He asserted that, 
since there was blood loss during the 1979 surgery, the 
veteran could have been given a transfusion, which should 
raise a reasonable doubt in favor of granting the claim.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,


the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  He was informed of the 
evidence needed to substantiate his claim and told to submit 
any evidence that pertained to his claim.  In addition, the 
veteran was advised, by virtue of a detailed July 2003 
statement of the case (SOC) and February 2005 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to benefits.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SOC 
contains the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004), and the February 2005 SSOC contains 
the new regulations implementing the amendments to 38 
U.S.C.A. § 1151.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see also 69 Fed. Reg. 46,426-435 (Aug. 3, 
2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363, etc.).  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

Implementing amendatory regulations have been issued by VA to 
implement the provisions of section 1151 for claims received 
by VA on or after October 1, 1997.  See Additional Disability 
or Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, Training and Rehabilitation Services, or 
Compensated Work Therapy Program, 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (to be codified at 38 C.F.R. § 3.361).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of the disease is not due to 
VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  69 Fed. Reg. 46,433 (to be 
codified at 38 C.F.R. § 3.361(b), (c)). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  69 Fed. 
Reg. 46,433 (to be codified at 38 C.F.R. § 3.361(d)).

The record reflects that the veteran has been informed of the 
language of the regulatory amendments, in the SSOC provided 
to him and his representative in February 2005.  Thus, he 
will not be prejudiced by the Board's applying those 
regulations in the disposition of his claim herein.  
SeeBernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, had required evidence of negligence 
or other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the U.S. Court of Appeals 
for the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), and the U.S. Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2004).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  As a result, 
for a time, claims for benefits under section 1151 which were 
filed before October 1, 1997, were to be adjudicated under 
the earlier version of the statute, and those claims for 
benefits under section 1151 filed on or after October 1, 
1997, were to be governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they did not conflict with the statute.

Now that the new regulations have been issued, as discussed 
above, claims for benefits under 38 U.S.C.A. § 1151 are 
adjudicated under either 38 C.F.R. § 3.358 or 38 C.F.R. § 
3.361, depending upon the date of filing of the claim for 
compensation.

In the instant case, the veteran's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
August 2001.  Therefore, under the statute and the opinion of 
the General Counsel cited above, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation in the absence 
of negligence or other fault on the part of VA, or of an 
event not reasonably foreseeable. 

Turning now to an analysis of the veteran's claim, the 
principal positive evidence in this case is represented by 
the assertions of the veteran, consisting of various written 
statements, that his doctor told him he had received a blood 
transfusion during the course of his hospital stay in January 
and February 1979.  Assuming that he underwent a transfusion, 
he contends, with the support of his representative, that it 
is possible he was infected with hepatitis C at that time.

The Board has carefully considered the assertions of the 
veteran and his wife.  However, the objective medical 
evidence of record, that documenting the veteran's hospital 
stay in January and February 1979, shows no indication that 
the veteran received a blood transfusion.  Specifically, the 
report of the veteran's cystoscopy shows there was no 
bleeding, and the report of the veteran's transurethral 
resection of the prostate shows that all bleeders were 
coagulated, and the veteran lost only 200cc of blood.  Since 
the operative report specifically addressed the veteran's 
bleeding and estimated loss of blood, the Board finds it 
highly likely that, if the veteran had required a blood 
transfusion, such would have been noted.

The veteran and his wife have indicated in various statements 
that it was not during his operation that he required this 
blood transfusion.  He indicated in a January 2003 written 
statement that he had coughed while using the bathroom at 
night, and this had caused the bleeding.  He further stated, 
as noted above, that he had taken medicine which had caused 
his blood to thin, necessitating a transfusion.

However, the claims file includes a February 1979 discharge 
report which lists the operations and procedures performed 
during the veteran's admission.  They included the cystoscopy 
and transurethral resection of the prostate, in addition to 
two dental procedures.  No mention is made of a blood 
transfusion.  Finally, the discharge report states that "the 
patient had an uneventful postoperative hospital stay after 
the operation noted above."  Moreover, there has been no 
allegation, and no evidence, indicative of any incident in 
the veteran's VA care that was beyond the range of reasonable 
foreseeability.

Given this more objective negative evidence showing, not only 
no report of a blood transfusion, but also that the veteran 
had an uneventful hospital stay, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  The Board appreciates the sincerity of the 
appellant and his wife, but neither is a physician qualified 
to render a medical opinion.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based upon the record in this case, it would constitute mere 
speculation to find that the veteran underwent a blood 
transfusion while hospitalized in 1979, and to find that he 
incurred hepatitis C as a result of such procedure.  
Accordingly, the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C must be denied.  38 
U.S.C.A. § 1151 (West 2002); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C, claimed as due to a blood 
transfusion received during an operative procedure performed 
by VA, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


